Title: From John Adams to Samuel Dexter, 23 September 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy Sept 23d 1800

Enclosed is a letter from an officer of good character & I believe superior endowments accomplishments William Cocks. I take the liberty to recommend him to your candid attention, and careful enquiry. If a place can be spared for him, it will be very agreeable.
Enclosed is the association of the Durham fœderal volunteers with recommendations of Isaac Davis as Captain, William Hoyt as 1st Lt. & Isaac Randall as 2d. As I know of no objection I pray you unless you have any to send them commissions accordingly. With affection & esteem
